        Case 2:20-cv-00692-CG-SMV Document 33 Filed 02/02/21 Page 1 of 4




                           IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

MARGARET SPEER,

        Plaintiff,

v.                                                                                  No. 20-cv-0692 CG/SMV

UNITED STATES OF AMERICA,
UNITED STATES DEPARTMENT OF INTERIOR,
BUREAU OF RECLAMATION,
NEW MEXICO MUNICIPAL LEAGUE, INC.,
LAGO RICO, INC., NEAL B. BROWN, and ROBERT GAGNON,

        Defendants.1

                                   INITIAL SCHEDULING ORDER

        This case is assigned to me for scheduling, case management, discovery, and all

non-dispositive motions. Both the Federal Rules of Civil Procedure, as amended, as well as the

Local Rules of the Court apply to this lawsuit. Civility and professionalism are required of counsel.

Counsel must read and comply with “A Lawyer’s Creed of Professionalism of the State Bar of

New Mexico.”

        The parties, appearing through counsel or pro se, must “meet and confer” no later than

March 9, 2021, to formulate a Provisional Discovery Plan. Fed R. Civ. P. 26(f). At the

meet-and-confer session, the parties must discuss: (1) the nature and bases of their claims and



1
  When Plaintiff filed her Amended Complaint [Doc. 3] on July 15, 2020, she omitted Defendant Brown, and therefore
no claim is pending against him. Similarly, Plaintiff voluntarily dismissed her claims against Defendant New Mexico
Municipal League, Inc., with prejudice on July 29, 2020. [Doc. 4]. Additionally, the Clerk entered default against
Defendant Robert Gagnon on January 28, 2021. [Doc. 29]. Finally, although Plaintiff named three federal Defendants
in her Amended Complaint (United States of America, Department of Interior, and Bureau of Reclamation), she is
satisfied with the Answer filed on September 21, 2020, [Doc. 18], and does not expect further answers from any
federal Defendant. See [Doc. 32] (clerk’s minutes of status conference clarifying identity of federal Defendants).
       Case 2:20-cv-00692-CG-SMV Document 33 Filed 02/02/21 Page 2 of 4




defenses; (2) the possibility of a prompt resolution or settlement; (3) making or arranging for

complete initial disclosures as required by Rule 26(a)(1); (4) preserving discoverable information;

and, (5) the formulation of a provisional discovery plan. Fed. R. Civ. P. 26(a)(1), (f). In

formulating a provisional discovery plan, counsel and pro se parties should meaningfully discuss:

(i) the subjects on which discovery may be needed, when discovery should be completed, and

whether discovery should be conducted in phases or limited to particular issues; (ii) the disclosure,

discovery, and preservation of electronically stored information, including the form(s) in which it

should be produced; (iii) any claims of privilege or confidentiality of materials, including

exploring whether the parties can agree on a procedure to assert these claims and whether they will

ask the Court to include any agreement in an order; (iv) whether any changes should be sought to

the limitations on discovery imposed by the Federal Rules of Civil Procedure or the Local Civil

Rules; and (v) the facts and the law governing the case to which the parties are willing to stipulate.

       Pursuant to Rule 26(d)(2), the parties may deliver discovery requests under Rule 34 prior

to the meet-and-confer date, however those requests are not considered to have been served until

the first meet-and-confer session.

       Initial disclosures under Rule 26(a)(1) must be made within 21 days of the meet-and-confer

session, unless a different time is set by stipulation or Court order. The parties are advised to

strictly follow the letter and spirit of Rule 26(a)(1) in preparing their initial disclosures. Initial

disclosures are intended to accelerate the exchange of core information about the case and

eliminate the need for formal discovery at the early stages of litigation. See Fed. R. Civ. P. 26(a)(1)

1993 advisory committee’s notes. The parties must meet these objectives in making their initial




                                                  2
        Case 2:20-cv-00692-CG-SMV Document 33 Filed 02/02/21 Page 3 of 4




disclosures and should be prepared to explain how they have fully complied with their obligations

under Rule 26(a)(1) at the Rule 16 initial scheduling conference.

        The parties will cooperate in preparing a Joint Status Report and Provisional Discovery

Plan (“JSR”), following the sample JSR available at the Court’s web site. The parties are to fill in

the blanks for proposed dates, bearing in mind that the time allowed for discovery is generally 120

to 180 days from the date of the Rule 16 initial scheduling conference. Plaintiff (or Defendant in

removed cases) is responsible for filing the JSR by March 23, 2021.

        The Court will determine actual case management deadlines after considering the parties’

requests. Parties may not modify case management deadlines on their own. Good cause must be

shown and the Court’s express and written approval obtained for any modification of the dates in

the Scheduling Order.

        A Rule 16 initial scheduling conference will be held by telephone on April 16, 2021,

at 9:30 a.m. MDT. The parties must call the Court’s AT&T Conference Line, (888) 363-4734

(access code: 4382538), to connect to the proceedings. At the conference, counsel and any pro se

parties must be prepared to discuss their JSR; all claims and defenses; initial disclosures; discovery

requests and scheduling; issues relating to the disclosure, discovery, and preservation of

electronically stored information; the timing of expert disclosures and reports under

Rule 26(a)(2);2 and the use of scientific evidence and whether it is anticipated that a Daubert3

2
  In preparing the JSR, counsel should be familiar with the Rule 26 requirements concerning disclosure of expert
testimony for witnesses who do not provide a written report. See Fed. R. Civ. P. 26(a)(2)(C). Summary disclosures
are, under certain circumstances, required of treating physicians. Farris v. Intel Corp., 493 F. Supp. 2d 1174, 1180
(D.N.M. 2007) (Treating physicians who do not submit Rule 26 expert reports may only testify “based on . . . personal
knowledge and observations obtained during [the] course of care and treatment[.]”); Blodgett v. United States, No.
2:06-CV-00565 DAK, 2008 WL 1944011, at *5 (D. Utah May 1, 2008) (“[T]reating physicians not disclosed as
experts are limited to testimony based on personal knowledge and may not testify beyond their treatment of a
patient.”).
3
  See Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 590–92 (1993).

                                                         3
       Case 2:20-cv-00692-CG-SMV Document 33 Filed 02/02/21 Page 4 of 4




hearing will be needed. We will also discuss settlement prospects, alternative dispute resolution

possibilities, and consideration of consent pursuant to 28 U.S.C. § 636(c). Lead counsel and parties

appearing pro se must participate unless excused by the Court. Parties represented by counsel need

not attend.

       Pre-trial practice in this case shall be in accordance with the foregoing.

       IT IS THEREFORE ORDERED that the deadlines shall be as follows:

Meet and Confer by:                                                  March 9, 2021

JSR filed by:                                                        March 23, 2021

Initial Disclosures due within 21 days of the
meet-and-confer session, but in no event later than:                 March 30, 2021

Telephonic Rule 16 Initial Scheduling Conference:                    April 16, 2021,
                                                                     at 9:30 a.m. MDT



                                                             ______________________________
                                                             STEPHAN M. VIDMAR
                                                             United States Magistrate Judge




                                                 4
